Deen, Presiding Judge.
This appeal was docketed on February 27, 1989. Mabes’ brief and enumeration of errors were due on March 20, 1989. No brief or enumeration of errors was timely filed, and on March 27, 1989, counsel sought an extension of time. He was granted an extension until 4:30 p.m., March 31, 1989. Nothing was filed on that date. On April 3, 1989, he made a written request to permit late filing of his brief and enumeration of errors. This motion is denied. The docketing notice sent to appellant included an order stating that if briefs and an enumeration of errors were not filed when due, the appeal would be subject to dismissal. Appellant was granted one extension after his brief and enumeration of errors were seven days overdue. He will not be granted another.
We will, however, examine the record and transcript for error under the rule set forth in Conyers v. State, 183 Ga. App. 591 (359 SE2d 454) (1987), which declines to dismiss the appeal for failure to comply with the rules and order of this court. Held:
We have reviewed the record submitted on appeal and find no error.

Judgment affirmed.


Birdsong, J., concurs. Benham, J., concurs specially.

*158Decided July 6, 1989.
Bates, Kelehear & Starr, Harlan M. Starr, for appellant.
Jack O. Partain III, District Attorney, Steven M. Harrison, Assistant District Attorney, for appellee.